United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                      ___________

                                      No. 05-2533
                                      ___________

Guy Randy White Horse,                     *
                                           *
              Appellant,                   *
                                           * Appeal from the United States
       v.                                  * District Court for the
                                           * District of South Dakota.
United States of America,                  *
                                           * [UNPUBLISHED]
              Appellee.                    *
                                      ___________

                               Submitted: December 22, 2006
                                  Filed: December 27, 2006
                                   ___________

Before RILEY, COLLOTON, and GRUENDER, Circuit Judges.
                            ___________

PER CURIAM.

      Guy Randy White Horse appeals the district court’s1 denial of his 28 U.S.C.
§ 2255 motion challenging his sexual-abuse conviction. Having received a certificate
of appealability from the district court, he raises issues related to ineffective assistance
of counsel and United States v. Booker, 543 U.S. 220 (2005).

      Upon de novo review, we conclude that White Horse’s ineffective-assistance
claim fails because it is not reasonably probable that, but for his counsel’s alleged

       1
        The Honorable Karen E. Schreier, Chief Judge, United States District Court
for the District of South Dakota.
errors, the result of his criminal proceedings would have been different. See
Strickland v. Washington, 466 U.S. 668, 687-94 (1984) (ineffective-assistance claim
requires showing that (1) counsel’s performance was objectively deficient and (2)
deficient performance prejudiced defense, meaning there is “a reasonable probability
that, but for counsel’s unprofessional errors, the result of the proceeding would have
been different”); Bear Stops v. United States, 339 F.3d 777, 779 (8th Cir. 2003)
(district court’s denial of § 2255 relief is reviewed de novo). We further conclude that
White Horse’s Booker claim is unavailing. See Never Misses A Shot v. United States,
413 F.3d 781, 783-84 (8th Cir. 2005) (per curiam) (rule announced in Booker does not
apply to final criminal judgments on collateral review).

      The judgment is affirmed. See 8th Cir. R. 47B.
                      ______________________________




                                          -2-